Citation Nr: 0807737	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In a substantive appeal received in July 2004, the veteran 
requested a video conference hearing to be held before a 
Board Member.  The record reflects that the veteran provided 
testimony before a Veterans Law Judge (VLJ) of the Board at a 
video conference hearing held in February 2005.  

Subsequently, the VLJ who conducted the February 2005 hearing 
retired from the Board prior to adjudication of the veteran's 
claim on appeal.  Pursuant to 38 C.F.R. § 20.707, the VLJ who 
conducts a hearing shall participate in the final 
determination of the claim.  Since the veteran provided 
testimony pertaining to the service connection claim for 
Hepatitis C in February 2005, and it remains in pending in 
appellate status subsequent to the retirement of the VLJ who 
formerly had jurisdiction of this case, the veteran is 
entitled to a new Board hearing.  See 38 C.F.R. § 20.717 
(2007).  In January 2008, the Board notified the veteran of 
the aforementioned facts and applicable regulations and 
provided the veteran with the opportunity to testify at 
another hearing.  In a response received from the veteran in 
February 2008, he indicated that he wanted to appear at a 
hearing before a VLJ of the Board at his local RO (i.e. 
travel Board hearing).

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a). 

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge (VLJ) of the Board to be held in 
person at the local RO, in accordance 
with his request.  The veteran should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



